11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Union Pacific Railroad Company,              * From the 358th District
                                               Court of Ector County,
                                               Trial Court No. D-130,001-A.

Vs. No. 11-12-00363-CV                       * January 15, 2015

Dudley Haynie and Master Corporation,        * Memorandum Opinion by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Union Pacific Railroad
Company.